            Case 1:20-cv-02608 Document 4 Filed 03/27/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

 YURY MOSHA, RUSSIAN AMERICA INC.,
                                                           CASE NO. 1:20-cv-02608
              Plaintiffs,
 v.                                                        Civil Action
 FACEBOOK, INC., INTERNET CORPORATION
 FOR ASSIGNED NAMES AND NUMBERS
 (ICANN), DYNADOT LLC, NAME.COM INC.,
 NAME.COM LLC, NAMECHEAP, INC.,
 NAMESILO, LLC, GRANSY S.R.O., HOSTING
 UKRAINE LLC, GODADDY.COM, INC., PDR
 LTD. d/b/a PUBLICDOMAINREGISTRY.COM,
 REG.RU LLC, SIM-NETWORKS CIS, HETZNER
 ONLINE GMBH, CLOUDFLARE, INC., VARITI
 INTERNATIONAL GMBH, HOSTING
 TECHNOLOGY LTD.,
              Defendants.


 DEFENDANT GODADDY INC.’S MOTION FOR EXTENSION OF TIME
              TO RESPOND TO COMPLAINT



      1.     Defendant GoDaddy Inc. (“GoDaddy”), through undersigned counsel,

respectfully requests an extension of time until April 30, 2020 to respond to Plaintiffs

Yury Mosha and Russian America Inc.’s Complaint.

      2.     Although Local Rules 5.2(b) and 7.1(d) permit such motions to proceed

by letter if permitted by an individual judge’s practices, in the absence of an

assignment to a specific judge, GoDaddy proceeds by motion.
           Case 1:20-cv-02608 Document 4 Filed 03/27/20 Page 2 of 5



      3.     On March 27, 2020, GoDaddy filed a Notice of Removal to remove

Plaintiff’s Complaint from the Supreme Court of the State of New York, New York

County to this Court.

      4.     Pursuant to Federal Rule of Civil Procedure 81(c)(2), a defendant who

did not answer prior to removal must answer or present other defenses or objections

within the longest of the follow periods:

      (A) 21 days after receiving--through service or otherwise--a copy of the initial

      pleading stating the claim for relief;

      (B) 21 days after being served with the summons for an initial pleading on file

      at the time of service; or

      (C) 7 days after the notice of removal is filed.

      5.     Of the three periods set forth in Rule 81(c)(2), the longest period in

these circumstances is set forth in Rule 81(c)(2)(A), and would require GoDaddy to

respond to the Complaint by April 8, 2020.

      6.     GoDaddy respectfully requests a three week extension of time until

April 30, 2020 to respond to the Complaint.

      7.     Federal Rule of Civil Procedure 6(b)(1) permits this Court to extend the

time for GoDaddy to respond “for good cause.”

      8.     GoDaddy submits that good cause exists for this modest extension of

time requested because of the prevailing public health measures undertaken in this



                                            2
            Case 1:20-cv-02608 Document 4 Filed 03/27/20 Page 3 of 5



jurisdiction, and the jurisdictions of counsel to be admitted pro hac vice, to combat

COVID-19. These measures have required counsel and their support staff to work

remotely.   Moreover, counsel has only been recently retained to handle this

particular matter.

      9.     This request is not made for improper purposes or for the sole purpose

of causing delay.

      WHEREFORE, GoDaddy respectfully requests that this Court grant its

motion for an extension of time and permit GoDaddy to respond to the Complaint

on or before April 30, 2020.




                                      COZEN O’CONNOR
 Dated: March 27, 2020
                                      By: s/William Lesser
                                            William Lesser
                                            45 Broadway, 16th Floor
                                            New York, New York 10006
                                            Tel: 212-453-3808
                                            Email: wlesser@cozen.com

                                             Paula L. Zecchini
                                             (to be admitted Pro Hac Vice)
                                             999 Third Avenue, Suite 1900
                                             Seattle, WA 98104
                                             Tel: 206-373-7213
                                             Email: pzecchini@cozen.com

                                             Harper S. Seldin
                                             (to be admitted Pro Hac Vice)

                                         3
Case 1:20-cv-02608 Document 4 Filed 03/27/20 Page 4 of 5



                               One Liberty Place, Suite 2800
                               1650 Market Place
                               Philadelphia, PA 19103
                               Tel: 215-665-5590
                               Email: hseldin@cozen.com

                               Attorneys for Defendant
                               GODADDY INC.




                           4
            Case 1:20-cv-02608 Document 4 Filed 03/27/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

       I, William Lesser, hereby certify that on March 27, 2020, I caused a true and

correct copy of the foregoing Motion for Extension of Time to Respond to

Complaint and accompanying Proposed Order to be served upon the following via

first-class mail:

                                    Yury Mosha
                                  85 Broad Street
                               New York, NY 10004
                                  (646) 477-0500
                              yurymosha@gmail.com

                                  Pro Se Plaintiff




                                      COZEN O’CONNOR
 Dated: March 27, 2020
                                      By: s/William Lesser
                                            William Lesser
                                            45 Broadway, 16th Floor
                                            New York, New York 10006
                                            Tel: 212-453-3808
                                            Email: wlesser@cozen.com

                                             Attorneys for Defendant
                                             GODADDY INC.




                                         5
